DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/2020 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joshua Jones (Reg. No. 57,044) on 4/9/2021.

The application has been amended as follows: 
1. (Currently amended) A spray bar injector comprising: 
a spray bar defining a longitudinal axis and including a fluid inlet and a plurality of spray outlet orifices spaced apart longitudinally in a direction along the longitudinal axis; 
a spray valve operatively connected to each spray outlet orifice, wherein each spray valve includes a check element seated in a valve seat; 
a master valve in fluid communication with the fluid inlet, operatively connected to: 
divert flow from the fluid inlet into a first passage and block flow into a second passage in a first position to open the spray valves and issue a spray from the spray outlet orifices; and 


2. (Currently Amended) The injector as recited in claim 1, 

7. (Currently amended) The injector as recited in 1, wherein the spray valves each include a bore through the inner body in a direction perpendicular to the longitudinal axis from the second passage to the respective spray outlet orifice.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The current device puts forth a spray bar structure, that includes a master valve cooperating with dual passages to transfer between a passage which induces spin on a flow and provides for exit of the flow through a check valve, thus minimizing accumulation at the tip, and a second passage that recirculates fluid, using fluid pressure to close the check valve, and 
While the prior art puts forth spray devices that include valving structure, configured to manage flow amongst passages, none of which include the arrangement of structure put forth by the instant claims. 	
As such, the claims define over known prior art, and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752